
	
		II
		112th CONGRESS
		1st Session
		S. 1935
		IN THE SENATE OF THE UNITED STATES
		
			December 1, 2011
			Mrs. Hagan (for herself,
			 Ms. Collins, Mr. Schumer, Mr.
			 Kirk, and Mr. Akaka)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require the Secretary of the Treasury to mint coins in
		  recognition and celebration of the 75th anniversary of the establishment of the
		  March of Dimes Foundation.
	
	
		1.Short titleThis Act may be cited as the
			 March of Dimes Commemorative Coin Act
			 of 2011.
		2.FindingsThe Congress finds the following:
			(1)President Franklin
			 Roosevelt’s personal struggle with polio led him to create the National
			 Foundation for Infantile Paralysis (now known as the March of Dimes) on January
			 3, 1938, at a time when polio was on the rise.
			(2)The Foundation
			 established patient aid programs and funded research for polio vaccines
			 developed by Jonas Salk, MD, and Albert Sabin, MD.
			(3)Tested in a
			 massive field trial in 1954 that involved 1.8 million schoolchildren known as
			 polio pioneers, the Salk vaccine was licensed for use on April
			 12, 1955 as safe, effective, and potent. The Salk and Sabin
			 polio vaccines funded by the March of Dimes ended the polio epidemic in the
			 United States.
			(4)With its original
			 mission accomplished, the Foundation turned its focus to preventing birth
			 defects, prematurity, and infant mortality in 1958. The Foundation began to
			 fund research into the genetic, prenatal, and environmental causes of over
			 3,000 birth defects.
			(5)The Foundation’s
			 investment in research has led to 13 scientists winning the Nobel Prize since
			 1954, including Dr. James Watson’s discovery of the double helix.
			(6)Virginia Apgar,
			 MD, creator of the Apgar Score, helped develop the Foundation’s mission for
			 birth defects prevention; joining the Foundation as the head of its new birth
			 defects division in 1959.
			(7)In the 1960s, the
			 Foundation created over 100 birth defects treatment centers, and then turned
			 its attention to assisting in the development of Neonatal Intensive Care Units,
			 or NICUs.
			(8)With March of
			 Dimes support, a Committee on Perinatal Health released Toward Improving the
			 Outcome of Pregnancy in 1976, which included recommendations that led to the
			 regionalization of perinatal health care in the United States.
			(9)Since 1998, the
			 March of Dimes has advocated for and witnessed the passage of the Birth Defects
			 Prevention Act, Children’s Health Act, PREEMIE Act, and Newborn Screening Save
			 Lives Act.
			(10)In 2003, the
			 March of Dimes launched a Prematurity Campaign to increase awareness about and
			 reduce the incidence of preterm birth, infant mortality, birth defects, and
			 lifelong disabilities and disorders.
			(11)The March of
			 Dimes actively promotes programs for and funds research into newborn screening,
			 pulmonary surfactant therapy, maternal nutrition, smoking cessation, folic acid
			 consumption to prevent neural tube defects, increased access to maternity care,
			 and similar programs to improve maternal and infant health.
			3.Coin
			 specifications
			(a)$1 silver
			 coinsIn recognition and
			 celebration of the founding and proud service of the March of Dimes, the
			 Secretary of the Treasury (hereafter in this Act referred to as the
			 Secretary) shall mint and issue not more than 500,000 $1 coins,
			 which shall—
				(1)weigh 26.73
			 grams;
				(2)have a diameter of
			 1.500 inches; and
				(3)contain 90 percent
			 silver and 10 percent copper.
				(b)Legal
			 tenderThe coins minted under this Act shall be legal tender, as
			 provided in section 5103 of title 31, United States Code.
			(c)Numismatic
			 itemsFor purposes of sections 5134 and 5136 of title 31, United
			 States Code, all coins minted under this Act shall be considered to be
			 numismatic items.
			4.Design of
			 coins
			(a)Design
			 requirements
				(1)In
			 generalThe design of the coins minted under this Act shall be
			 emblematic of the mission and programs of the March of Dimes, and its
			 distinguished record of generating Americans’ support to protect our children’s
			 health.
				(2)Designation and
			 inscriptionsOn each coin minted under this Act, there shall
			 be—
					(A)a designation of
			 the value of the coin;
					(B)an inscription of
			 the year 2014; and
					(C)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum.
					(b)SelectionThe
			 design for the coins minted under this Act shall—
				(1)contain motifs
			 that represent the past, present, and future of the March of Dimes and its role
			 as champion for all babies, such designs to be consistent with the traditions
			 and heritage of the March of Dimes;
				(2)be selected by the
			 Secretary, after consultation with the March of Dimes and the Commission of
			 Fine Arts; and
				(3)be reviewed by the
			 Citizens Coin Advisory Committee.
				5.Issuance
			(a)Quality of
			 coinsCoins minted under this Act shall be issued in uncirculated
			 and proof qualities.
			(b)Mint
			 facilityFor the coins minted
			 under this Act, at least 1 facility of the United States Mint shall be used to
			 strike proof quality coins, while at least 1 other such facility shall be used
			 to strike the uncirculated quality coins.
			(c)Period for
			 issuanceThe Secretary of the Treasury may issue coins minted
			 under this Act only during the 1-year period beginning on January 1,
			 2014.
			6.Sale of
			 coins
			(a)Sale
			 priceThe coins issued under this Act shall be sold by the
			 Secretary at a price equal to the sum of—
				(1)the face value of
			 the coins;
				(2)the surcharge
			 provided in section 7(a) with respect to such coins; and
				(3)the cost of
			 designing and issuing the coins (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping).
				(b)Bulk
			 salesThe Secretary shall make bulk sales of the coins issued
			 under this Act at a reasonable discount.
			(c)Prepaid
			 orders
				(1)In
			 generalThe Secretary shall accept prepaid orders for the coins
			 minted under this Act before the issuance of such coins.
				(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.
				7.Surcharges
			(a)In
			 generalAll sales of coins minted under this Act shall include a
			 surcharge of $10 per coin.
			(b)DistributionSubject
			 to section 5134(f) of title 31, United States Code, all surcharges received by
			 the Secretary from the sale of coins issued under this Act shall be promptly
			 paid by the Secretary to the March of Dimes to help finance research,
			 education, and services aimed at improving the health of women, infants, and
			 children.
			(c)AuditsThe
			 March of Dimes shall be subject to the audit requirements of section 5134(f)(2)
			 of title 31, United States Code, with regard to the amounts received under
			 subsection (b).
			(d)LimitationNotwithstanding
			 subsection (a), no surcharge may be included with respect to the issuance under
			 this Act of any coin during a calendar year if, as of the time of such
			 issuance, the issuance of such coin would result in the number of commemorative
			 coin programs issued during such year to exceed the annual 2 commemorative coin
			 program issuance limitation under section 5112(m)(1) of title 31, United States
			 Code. The Secretary may issue guidance to carry out this subsection.
			
